DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8, 9, 11, and 20-34 in the reply filed on 06/08/2022 is acknowledged. Claims 7, 10, and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 9, 11, and 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recites “typically long in length, narrow in width”, wherein the phrase “typically” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1 and 4 recites “long in length, narrow in width” wherein the terms “long” and “narrow” are a relative term which renders the claim indefinite. The terms “long” and “narrow” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites “made of thin rigid magnetic or ferromagnetic material, such as 16-gauge steel sheet metal” wherein the term “thin” is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites “any other perimeter shape a particular application may require”, wherein the phrase “particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “such as vehicle graphics sheet magnet”. The phrase “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “typically placed on said board's top planar surface”. The phrase “typically” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “loosely fit, tight fit, bonded” wherein the terms “loosely” and “tight” are a relative term which renders the claim indefinite. The terms “loosely” and “tight” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation of “the thickness of said magnetic rolling board”.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a thickness of said magnetic rolling board”.
Claims 8 and 21-22 recite “a particular application may require”, wherein the phrase “particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites “such as 14 gauge sheet metal”. The phrase “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites “typically narrow”. The phrase “typically” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, the term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 26 recites the limitation of “the inside perimeter of said rolling board”.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an inside perimeter of said rolling board”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6, 8, 9, 11, and 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kornhauser (US 4,521,174) in view of Rast et al. (US 2003/0129291)
	Kornhauser (US ‘174) disclose a dough manipulator comprising a roller 90 with handles 110, and spacer strips 100. The manipulator is used in conjunction with a flat surface 80.  To obtain a particular thickness, the spacer strips with the appropriate thickness are selected and are fastened to the flat surface 80 a distance apart not greater than the length of the roller. In operation, a piece of dough 70 is placed on a flat surface 80 (e.g. a board or a table top). The manipulator is rolled back and forth across dough 70 in the direction of the arrows in FIG. 3 until the dough cannot be flattened further. The final thickness of the dough will be equal to the thickness of the spacer strips. (see column 2, lines 47-64)
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    244
    414
    media_image1.png
    Greyscale

[AltContent: textbox (A rolling board (80))]
[AltContent: textbox (A plurality of rolling pin spacers (100))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    134
    397
    media_image2.png
    Greyscale


	
Therefore, as to claim 1, Kornhauser (US ‘174) teaches a magnetic rolling system for pliable material comprising: a rolling board (80), having a planar top surface; the rolling board being configured to attach to a plurality of rolling pin spacers (100) which are placed on, and attached to, said top planar surface; said plurality of rolling pin spacers (100) having a variety of thicknesses between said spacers (100), all having planar top surfaces, configured to be attached to, said rolling board. However, Kornhauser (US ‘174) is silent on that the rolling board is magnetic and the plurality of rolling pin spacers (100) configured to magnetically attach to the rolling board, as claimed in claim 1.
	In the analogous art, Rast et al. (US ‘291) disclose a defog sheet 482 has an embedded heater wire 483, which is connected through external wiring 484 to a power supply 485. A lower-weight bar 486 aids in keeping the sheet flat against the mirror surface. At least portions of the defog sheet, such as the lower edge and sides 488 should have a surface adherent, such as the use of a compliant plastic or an adhesive, so that the sheet is retained in close proximity with the mirror surface. The roll-up defog sheet 482 is shown attached to a spool 490 having an axial retention mount 492 with a mechanical biasing mechanism. The defog sheet 482 may be outfitted with storage, such as storage tray 494, pocket 495, and loop 496. A magnetic material 498 is shown attached on three locations of the defog peel sheet 480 so that magnets and lightweight items which include a sufficient quantity of magnetic material may be magnetically attached to the defog sheet. The present invention allows thin planar materials, such as pictures and so forth, to be retained by magnets which retain the planar material against the magnetic material 498. In addition, tools and other needed items may be adapted for magnetic attachment to the magnetic material 498 portion of the defog sheet. It will be recognized that magnetic material 498 may comprise a magnet to which magnets and ferromagnetic materials may be magnetically attached, or as a ferromagnetic material to which magnets may be magnetically attached. (see paragraph [0204])
[AltContent: arrow][AltContent: textbox (A rolling board (482))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pin spacers (495, 496, 498))]
    PNG
    media_image3.png
    422
    425
    media_image3.png
    Greyscale

	Therefore, as to claim 1, Rast et al. (US ‘291) discloses the rolling board (480, 482) is magnetic and the plurality of pin spacers (495, 496, 498) configured to magnetically attach to the rolling board (480, 482).
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the rolling board assembly, as disclosed by Kornhauser (US ‘174), in such a way that the rolling board to be magnetic and the plurality of pin spacers to be magnetically attached to the rolling board in order to provide a strong and reliable attachment between the plurality of spacers and the rolling board, as suggested by Rast et al. (US ‘291).
	As to claim 2, Kornhauser (US ‘174) discloses said pliable material is a pastry dough.
	As to claim 3, Kornhauser (US ‘174) teaches the magnetic rolling board (80) having a form of one selected from the group consisting of a flexible mat, a plate, and a rigid board.
	As to claim 4, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) discloses said magnetic rolling board (80) comprises a magnetic rolling board (80) having a shape of a plate form of any perimeter shape, having a top and bottom planar surface, made of thin rigid magnetic or ferromagnetic material, such as 16 gauge steel sheet metal, which in turn magnetically attracts, or is magnetically attracted to, rolling pin spacers (100) which magnetically attach to said magnetic rolling board top planar surface (80); and said plurality of rolling pin spacers (100) comprises a variety of rolling pin spacers, typically long in length, narrow in width, all having a top and bottom planar surface, may be linear, curved, circular, or any other perimeter shape a particular application may require, are made of thin rigid magnetic or ferromagnetic material, such as 16 gauge steel sheet metal, or flexible magnetic material, such as vehicle graphics sheet magnet, which in turn magnetically attract, or are magnetically attracted to, said magnetic rolling board, and are typically placed on said board's top planar surface, or on top of any parchment paper, templates, and just inside said board's perimeter, and are magnetically attracted to, and may be stacked on top of, each other, in order to increase a total spacer thickness, thus creating a desired height difference between said spacer top planar surface and said magnetic rolling board's top planar surface.
	As to claim 5, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) discloses the magnetic rolling board plate comprises a magnetic or ferromagnetic rolling board, in plate form, that may be bonded or otherwise mechanically fastened to said top planar surface of, or set into a relief formed into, a nonmagnetic base of rigid or semi-rigid material, of any perimeter shape, wherein said magnetic rolling board in plate form, may be loosely fit, tight fit, bonded, or mechanically held into said relief, where said base is at least twice a thickness of said magnetic rolling board in plate form, having a perimeter larger than said rolling board in plate form, which may or may not contour said magnetic rolling board in plate form's outer perimeter; said plurality of rolling pin spacers are configured to be placed on said magnetic rolling board's top planar surface, and placed just inside said board's perimeter, and are also attracted to, and may be stacked on top of, each other in order to increase a total spacer thickness, thus creating a desired height difference between said spacer top planar surface and said magnetic rolling board's top planar surface.
	As to claim 6, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) disclose the magnetic rolling board comprises a flexible magnetic rolling mat having a top and a bottom planar surface when in its natural unrolled flat state, having a plurality of magnetic or ferromagnetic objects embedded just below its said top planar surface.
	As to claim 8, Kornhauser (US ‘174) disclose rolling pin spacers (100) are configured to be used in combination with any other magnetic rolling board, magnetic rolling mat, magnetic rolling plate, rolling pin spacers, and guides as a particular application may require.
	As to claim 9, Kornhauser (US ‘174) teaches said magnetic rolling board (80) comprises a rigid magnetic rolling board having a top and a bottom planar surface and a plurality of magnetic or ferromagnetic objects embedded just below its said top planar surface.
	As to claim 11, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) discloses said magnetic rolling board comprises: a top planar surface; a shelled out bottom interior surface with a network of structural ribbing disposed therein, and having a plurality of magnet wells which are formed and strategically located throughout in a pattern typically along and just inside an outer perimeter of said magnetic rolling board whereby said plurality of magnet wells align with one or more magnetic or ferromagnetic objects embedded within said rolling pin spacers and rolling pin spacer guides; and said plurality of magnet wells are configured to receive said one or more magnetic or ferromagnetic objects.
	Further, as to claim 20, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) discloses a magnetic rolling system for pliable material comprising: a rolling board, having top and bottom planar and parallel surfaces, that is configured to be magnetically attracted to, and magnetically attach to, a rolling pin spacer’s top bottom planar surfaces; and said rolling pin spacer, having top and bottom planar and parallel surfaces, that is configured to be magnetically attracted to, and magnetically attach to, said rolling board’s top planar surface.
	As to claim 21, Kornhauser (US ‘174) teaches said pliable material is of one pliable material selected from the group of, a cookie dough, a pie crust, a fondant, a clay, an epoxy compound, and any other pliable material.
	As to claim 22, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) teaches said rolling board is a metallic flat rigid plate such as 14 gauge sheet metal, or any other gauge sheet metal a particular application may require; and said rolling board perimeter shape is typically rectangular or circular, or may be of any perimeter shape a particular application may require.
	As to claim 23, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) discloses the rolling board is made of a ferromagnetic metal or ferromagnetic metal alloy; said rolling board is magnetically attracted to and magnetically attaches to said magnetic rolling pin spacer and nonmagnetic rolling pin spacers having magnetic objects embedded within; whereby a rolling pin spacer is placed along the inside perimeter of, and is magnetically attached to, said rolling board’s top planar surface.
	As to claim 24, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) discloses said rolling board is made of a magnetized metal or magnetized metal alloy; said rolling board is magnetically attracted to and magnetically attaches to ferromagnetic rolling pin spacers; said rolling board is magnetically attracted to and magnetically attaches to magnetic rolling pin spacers; said rolling board is magnetically attracted to and magnetically attaches to nonmagnetic rolling pin spacers having ferromagnetic objects embedded within; and said rolling board is magnetically attracted to and magnetically attaches to nonmagnetic rolling pin spacers having magnetic objects embedded within.
	As to claim 25, Kornhauser (US ‘174) discloses said rolling board is attached to a rigid base; whereby said rigid base provides stability to said rolling board.
	As to claim 26, Kornhauser (US ‘174) teaches said rolling pin spacer is rigid, having top and bottom planar surfaces; said rolling pin spacer top and bottom planar surfaces are typically parallel; said rolling pin spacer shape is typically narrow and contours the inside perimeter of said rolling board; said rolling pin spacer is of a uniform thickness, measured between said top and bottom surfaces; and said rolling board and rolling pin spacer magnetically attach at their respective planar faces.
	Further, as to claims 27-34, Kornhauser (US ‘174) in view of Rast et al. (US ‘291) disclose all the claimed structural limitations.
Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosogane et al. (US 2008/0202353) and Hosogane et al. (US 2008/0206389) disclose a cooked rice mold apparatus wherein the cam roller (562) of the first cam member 56 is composed of a magnetic body capable of being magnetically attached to a magnet 71 buried in the guide surface 611. In this embodiment, the first cam member 56 is provided in two places at prescribed intervals in the longitudinal direction. (see paragraph [0056]) the cam roller 573 is arranged on the base side of the second cam member 57 and is formed from a magnetic body capable of being magnetically attached to a magnet 72. In this embodiment, the second cam member 57 is provided in two places at prescribed intervals in the longitudinal direction. (see paragraph [0058]) 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        09/10/2022